DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE
Claims 15-20 are method claims and should depend on method Claim 14, not apparatus claim 13. Appropriate correction is required.
The Final Rejection filed 11/29/2021 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al., (hereafter Perry) (US 5,907,436) in view of Lauf et al., (hereafter Lauf) (US 6,821,474).
With respect to Claim 1, Perry teaches a dispersive optical element (multilayer dielectric diffraction grating, title and abstract), comprising: a substrate (71, Figure 7A), an optical coating (70, Figure 7A) arranged on the substrate (71, Figure 7A); and a layer of material (75, Figure 7A).
Perry fails to teach a substrate comprising a dielectric material; and a layer of material comprising a microscale feature arranged directly on and adhered to the optical coating, the layer of material being a sintered metal oxide, a sintered ceramic material, a curable polymer, or a self-assembled block copolymer.
Lauf teaches a method for preparing dielectric composite materials (title and abstract) comprising a substrate comprising a dielectric material (31, Figure 3; whereby the dielectric composite material 31 are printed onto a substrate, column 11, lines 59-63); and a layer of material (34, Figure 3) comprising a microscale feature (ceramic beads 33, Figure 3) arranged directly on and adhered to the optical coating (column 11, lines 47-51), the layer of material (34, Figure 3) being a sintered metal oxide, a sintered ceramic material (polymeric matrix having sintered ceramic beads, column 2, lines 19-21), a curable polymer, or a self-assembled block copolymer.
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Perry having the dispersive optical element with the teachings of Lauf having the dielectric material for the purpose of a higher optical damage threshold, high degree of frequency selectivity, and infinite absorption (column 2, lines 13-16).
With respect to Claim 2, Perry further teaches wherein the optical coating is an antireflective coating or a high reflecting coating (highly reflective grating can achieve high diffraction efficiency in reflection, column 4, lines 44-49).
With respect to Claim 3, Perry further teaches wherein the layer of material is a film that comprises a plurality of grooves (groove structure is in the top layer, Figure 7D).
With respect to Claim 8, Perry further teaches wherein the dispersive optical element diffracts light in the visible region, the infrared region, the microwave region, or the radio wave region of the electromagnetic spectrum (300 to over 1500 nm, column 3, lines 45-55).

Claims 4, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 5,907,436) in view of Lauf (US 6,821,474), as applied to claim 1 above, and in further view of Deng et al., (Deng hereafter) (US 2005/0045799 A1).
With respect to Claim 4, Perry in view of Lauf teach the dispersive optical element of claim 1.
Perry in view of Lauf fail to teach another optical coating arranged on an opposing side of the substrate.
Deng teaches an optical retarder (title and abstract) with another optical coating arranged on an opposing side of the substrate (150, Figure 1).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Perry in view of Lauf having the dispersive optical element with the teachings of Deng having the additional coating on the opposite side of the substrate (opposite meaning not on the same side as the other layers) for the purpose of reducing the reflectance of radiation at one or more wavelengths, (¶[0081]).
With respect to Claim 9, Perry teaches a dispersive optical element (multilayer dielectric diffraction grating, title and abstract), comprising: a substrate (71, Figure 7A), an optical coating (70, Figure 7A) arranged on the substrate (71, Figure 7A); and a layer of material (75, Figure 7A).
Perry fails to teach a substrate comprising a dielectric material; a first optical coating arranged on the substrate; a layer of material comprising a microscale feature arranged directly on and adhered to the first optical coating, the layer of material being a sintered metal oxide, a sintered ceramic material, a curable polymer, or a self-assembled block copolymer; and a second optical coating arranged on the substrate on a side opposing the first optical coating.
Lauf teaches a method for preparing dielectric composite materials (title and abstract) comprising a substrate comprising a dielectric material (31, Figure 3; whereby the dielectric composite material 31 are printed onto a substrate, column 11, lines 59-63); and a layer of material (34, Figure 3) comprising a microscale feature (ceramic beads 33, Figure 3) arranged directly on and adhered to the optical coating (column 11, lines 47-51), the layer of material (34, Figure 3) being a sintered metal oxide, a sintered ceramic material (polymeric matrix having sintered ceramic beads, column 2, lines 19-21), a curable polymer, or a self-assembled block copolymer.
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Perry having the dispersive optical element with the teachings of Lauf having the dielectric material for the purpose of a higher optical damage threshold, high degree of frequency selectivity, and infinite absorption (column 2, lines 13-16).
Deng teaches an optical retarder (title and abstract) with another optical coating arranged on an opposing side of the substrate (150, Figure 1).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Perry having the dispersive optical element with the teachings of Deng having the additional coating on the opposite side of the substrate (opposite meaning not on the same side as the other layers) for the purpose of reducing the reflectance of radiation at one or more wavelengths, (¶[0081]).
With respect to Claim 10, Perry further teaches wherein the layer of material comprising the microscale feature diffracts light (diffraction grating, column 5, lines 46-50) of a first wavelength (300 to over 1500 nm, column 3, lines 45-55) and is transparent to light of a second wavelength (300 to over 1500 nm, column 3, lines 45-55), and the optical coating reflects or transmits light of the second wavelength (300 to over 1500 nm, column 3, lines 45-55).
With respect to Claim 12, Perry further teaches wherein the layer of material further comprises a metal layer (dielectric inherently contain metal layers, lists of column 3, lines 30-55).
With respect to Claim 13, Perry further teaches wherein the dispersive optical element diffracts light in the visible region, the infrared region the microwave region, or the radio wave region of the electromagnetic spectrum (300 to over 1500 nm, column 3, lines 45-55).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 5,907,436) in view of Lauf (US 6,821,474), as applied to claim 1 above, and in further view of Shinotsuka et al., (Shinotsuka hereafter) (US 2014/0167017 A1).
With respect to Claim 6, Perry in view of Lauf teach the dispersive optical element of claim 1 and the layer of material (Examiner identified the layer of material (75, Figure 7A) in Perry as a multilayer dielectric grating (column 5, lines 47-52)).
Perry in view of Lauf fail to teach wherein the layer of material further comprises a metal layer.
Shinotsuka teaches an LED (title and abstract) with a layer of material further comprises a metal layer (46, Figure 19).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Perry in view of Lauf having the dispersive optical element with the teachings of Shinotsuka having a layer of material further comprises a metal layer for the purposes of a reflecting and prevent light from escaping the element.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 5,907,436) in view of Lauf (US 6,821,474), as applied to claim 1 above, and in further view of Bauer et al., (Bauer hereafter) (US 2010/0148285 A1).
With respect to Claim 7, Perry in view of Lauf teach the dispersive optical element of claim 1, and the layer of material comprising the microscale feature (a grating is a pattern of microscale features, of Perry et al.).
Perry in view of Lauf fail to teach wherein the layer of material comprising the microscale feature has a pattern of microscale features that are irregular.
 Bauer teaches a MEMS component and method of production (title and abstract) wherein the layer of material (irregular grating of contiguous metal structures, ¶[0034]) comprising the microscale feature (irregular grating of contiguous metal structures, ¶[0034]) has a pattern of microscale features that are irregular (irregular grating of contiguous metal structures, ¶[0034]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Perry in view of Lauf having the dispersive optical element with the teachings of Bauer having the irregular microscale structure for the purposes of maximum scattering of light.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugimoto et al., (US 6,458,734 B1) teaches dielectric ceramic composition
Goldsmith et al., (US 2017/0334788 A1) teaches sintered ceramic bodies and applications thereof
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872
7 May 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872